Exhibit 10.5
Master Loan Sale Agreement
United States Department of Education
July 25, 2008
Eligible Loans Made Pursuant to the
Federal Family Education Loan Program

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
Section 1. Terms
    1  
Section 2. Commitment to Lend Under the FFELP
    2  
Section 3. Definitions
    2  
Section 4. Sale/Purchase
    9  
Section 5. Conditions Precedent to Purchase
    11  
Section 6. Representations and Warranties of the Seller and the Eligible Lender
Trustee
    13  
Section 7. Rescission of Purchase; Obligation to Reimburse and Indemnify
    18  
Section 8. Obligation to Remit Subsequent Payments and Forward Communications
    19  
Section 9. Continuing Obligation of the Seller
    19  
Section 10. Liability of the Seller; Indemnities
    19  
Section 11. Transfer of Servicing
    20  
Section 12. Merger or Consolidation of, or Assumption of the Obligations of, the
Seller
    20  
Section 13. Expenses
    21  
Section 14. Survival of Covenants
    21  
Section 15. Communication and Notice Requirements
    21  
Section 16. Form of Instruments
    22  
Section 17. Amendment; Waiver
    22  
Section 18. Audits
    22  
Section 19. Severability Clause
    22  
Section 20. Governing Law
    23  
Section 21. Exhibits
    23  
Section 22. General Interpretive Principles
    23  
Section 23. Reproduction of Documents
    23  
Section 24. Further Agreements
    23  
Section 25. Other Department Program
    24  
Section 26. Adoption
    24  
Section 27. Integration
    24  

- i -

 

 



--------------------------------------------------------------------------------



 



MASTER LOAN SALE AGREEMENT
This is a Master Loan Sale Agreement, dated July 25, 2008 (“Master Loan Sale
Agreement”), among the United States Department of Education (“Department”) and
an individual Eligible Lender (as defined below) or the holder of beneficial
interests in Loans (such entity, “Seller”), and if the latter, the related
Eligible Lender Trustee, in each case made party to this Master Loan Sale
Agreement by executing an Adoption Agreement in the form attached hereto as
Exhibit A.
WHEREAS, pursuant to Section 459A of the Higher Education Act of 1965, as
amended by the Ensuring Continued Access to Student Loans Act of 2008 (Pub. L.
No. 110-227) (“Higher Education Act”), the Department has the authority to
purchase Stafford Loans and PLUS Loans, on such terms as the Secretary of
Education, the Secretary of the Treasury, and the Director of the Office of
Management and Budget jointly determine are in the best interest of the United
States to encourage Eligible Lenders to provide students and parents access to
Stafford Loans and PLUS Loans made under the Federal Family Education Loan
Program for the 2008-2009 academic year;
WHEREAS, the Seller has an ownership interest in certain Stafford Loans and PLUS
Loans guaranteed under the Higher Education Act;
WHEREAS, the Seller may desire to sell its interest in such loans from time to
time and the Department may desire to purchase such loans from the Seller;
WHEREAS, to the extent that the Department, the Seller and the Eligible Lender
Trustee (if applicable) enter into an Adoption Agreement, this Master Loan Sale
Agreement shall provide for the Seller to sell to the Department certain of such
loans by sale and transfer to the Department of all of the Seller’s and the
Eligible Lender Trustee’s (if applicable) right, title and interest in, to and
under such loans (including the right to service such loans) as authorized by
the Higher Education Act, all on the terms and conditions set forth below; and
WHEREAS, by its execution of an Adoption Agreement to this Master Loan Sale
Agreement, and upon each transfer hereunder, the Seller shall represent to the
Department that it shall continue to participate in the Federal Family Education
Loan Program and that at such time as funds become reasonably available to it
from private sources, it will originate new FFELP loans or acquire FFELP loans
made by other lenders after the Department’s purchases of Loans from the Seller.
NOW, THEREFORE, in connection with the mutual promises contained herein, the
parties hereto agree as follows:
Section 1. Terms. This Master Loan Sale Agreement establishes the terms under
which the Seller, together with an Eligible Lender Trustee, if any, which holds
legal title to Eligible Loans on behalf of the Seller and which is authorized to
sell Eligible Loans on behalf of the Seller, may sell, and the Department shall
purchase, the Eligible Loans (and all obligations of the Borrowers thereunder)
specified on each Loan Schedule attached to each Bill of Sale as the parties may
execute from time to time pursuant to this Master Loan Sale Agreement, subject
to the terms of this Master Loan Sale Agreement. Each such Bill of Sale shall be
substantially in the form of Exhibit B, attached hereto, incorporating by
reference the terms of this Master Loan Sale Agreement, and shall be a separate
agreement among the Seller, the Eligible Lender Trustee (if applicable) and the
Department with respect to the Loans covered by the terms of such Bill of Sale
for all purposes. If the terms of a Bill of Sale conflict with the terms of this
Master Loan Sale Agreement, the terms of this Master Loan Sale Agreement shall
supersede and govern except to the extent that such conflict is specifically
noted in the Bill of Sale and the parties acknowledge and agree that
notwithstanding such conflict, the terms of the Bill of Sale shall govern.

 

 



--------------------------------------------------------------------------------



 



In order to sell any Loans pursuant to this Master Loan Sale Agreement, the
Seller must notify the Department that it will sell such Loan(s) no later than
August 14, 2009, and must complete the sale on or before September 30, 2009. If
an Eligible Lender fails to meet one or both of these dates, the right to sell
Loans hereunder shall terminate and the Department will not honor any commitment
to purchase loans.
No Loan will be eligible for sale hereunder to the Department if the first
disbursement was made prior to the date on which the Department received a
completed Notice of Intent to Participate from the Seller, except that, in the
event that the Department receives such Notice of Intent to Participate on or
before July 31, 2008, such Eligible Lender shall be permitted to sell to the
Department Eligible Loans that were first disbursed on or after May 1, 2008.
If an Eligible Lender wishes to sell a Loan to the Department that it did not
originate, both the Eligible Lender and the originating Lender must each deliver
a completed Notice of Intent to Participate to the Department prior to the date
on which it originated or acquired the Loan, as the case may be. In addition, a
Loan disbursed on or after May 1, 2008 will be eligible for sale hereunder to
the Department from the Eligible Lender that acquired such Loan, if the
Department receives the Notice of Intent to Participate from the originating
Lender by July 31, 2008.
Section 2. Commitment to Lend Under the FFELP. By its execution of an Adoption
Agreement, and upon each sale hereunder, the Seller represents to the Department
that it shall continue to participate in the FFELP (either itself or through an
Eligible Lender Trustee) and that at such time as funds become reasonably
available to it from private sources, it will originate new FFELP loans or
acquire FFELP loans made by other lenders after the date of the sale of the
Loans to the Department hereunder.
Section 3. Definitions. For purposes of this Master Loan Sale Agreement, the
following capitalized terms shall have the respective meanings set forth below:
A. “Adoption Agreement” means an Adoption Agreement, substantially in the form
of Exhibit A, attached hereto, of which this Master Loan Sale Agreement forms a
part by reference, by and among the Department, a Seller and an Eligible Lender
Trustee (if applicable) obligating each of the parties thereto to the terms of
this Master Loan Sale Agreement. If the terms of an Adoption Agreement conflict
with the terms of this Master Loan Sale Agreement, the terms of this Master Loan
Sale Agreement shall govern except to the extent that such conflict is
specifically noted in such Adoption Agreement and the parties acknowledge and
agree that notwithstanding such conflict, the terms of the Adoption Agreement
shall govern.

 

- 2 -



--------------------------------------------------------------------------------



 



B. “Bill of Sale” means each document in the form of Exhibit B, attached hereto,
executed by an authorized officer of the Seller and acknowledged by the
Department, which shall (i) set forth the Loans offered by the Seller and
accepted for purchase by the Department, (ii) sell, assign and convey to the
Department and its assignees, all right, title and interest of the Seller, in
the Loans listed on that Bill of Sale and (iii) certify that the representations
and warranties made by the Seller pursuant to Sections 6A and 6B of this Master
Loan Sale Agreement are true and correct.
C. “Borrower” means the student or parent obligor on a Loan.
D. “Business Day” means any day other than (i) a Federal or applicable State
holiday, or (ii) a Saturday or Sunday.
E. “Custodian” means the entity specified by the Department to whom the fully
executed Promissory Notes evidencing the Loans and other related Loan Documents
must be delivered in connection with any sale hereunder.
F. “Eligible Borrower Benefits” means only those borrower benefits for a Loan
that are (i) unconditional upfront fee reductions which are accrued and paid or
made prior to the date on which a Loan is sold hereunder, or (ii) permitted
reductions in interest rates of not more than 0.25 percent that are contingent
on the use of an automatic payment process by the Borrower for any payments due.
G. “Eligible Lender” means an entity that is an eligible lender under Section
435(d) of the Higher Education Act that holds Eligible Loans (whether directly
or as an Eligible Lender Trustee).
H. “Eligible Lender Trustee” means an Eligible Lender that holds legal title to
a Loan for the benefit or on behalf of the Seller which holds the related
beneficial ownership interest in such Loan that is authorized to sell Eligible
Loans on behalf of the Seller, and that executes an Adoption Agreement together
with such Seller.
I. “Eligible Loan” means a Loan that meets the following criteria as of the
applicable Purchase Date:

  (i)  
the Loan was made for loan periods that include, or begin on or after, July 1,
2008, the first disbursement on the Loan is made on or after May 1, 2008 but no
later than July 1, 2009, and the Loan is fully disbursed no later than
September 30, 2009;
    (ii)  
the Loan is owned by the Seller, together with the Eligible Lender Trustee (if
applicable), and is fully disbursed;
    (iii)  
the Loan has been originated and serviced in compliance with all requirements of
applicable law, including the Higher Education Act and the implementing
regulations, the Equal Credit Opportunity Act, Regulation B and other applicable
consumer credit laws and equal credit opportunity laws, as applicable to such
Loan;

 

- 3 -



--------------------------------------------------------------------------------



 



  (iv)  
the Loan is guaranteed at least 97% as to principal and interest by the
applicable Guarantor and eligible for reinsurance by the Department in
accordance with the Higher Education Act;
    (v)  
the Loan bears interest at a stated rate equal to the maximum rate permitted
under the Higher Education Act for such loan;
    (vi)  
the Loan is eligible for the payment of quarterly Special Allowance Payments;
    (vii)  
if the Loan is not yet in repayment status, the Loan is eligible for payment of
Interest Subsidy Payments, or if not eligible, has interest either billed
quarterly to the Borrower or capitalized to the extent permitted by the
applicable Guarantor;
    (viii)  
the Loan is evidenced by a signed Promissory Note and any addendum thereto or
the electronic records evidencing the same, containing terms in accordance with
those required by the Higher Education Act, the applicable Guarantee Agreement
and other applicable requirements, and which does not require the Borrower to
consent to the transfer, sale or assignment of the rights and duties of the
Seller and does not contain any provision that restricts the ability of the
Department to exercise its rights under this Agreement or any rights the
Department may have under the related documents;
    (ix)  
the Seller, together with the Eligible Lender Trustee (if applicable), has good
and marketable title to the Loan free and clear of any encumbrance, lien or
security interest or any other prior commitment other than as may be granted in
favor of the Department or that will be released pursuant to a Security Release
Certification upon the transfer hereunder;
    (x)  
the Loan has not been modified, extended or renegotiated in any way, except as
required under the Higher Education Act or other applicable laws, rules and
regulations, and the applicable Guarantee Agreement;
    (xi)  
the Loan constitutes a legal, valid and binding obligation to pay on the part of
the related Borrower enforceable in accordance with its terms and is not subject
to a current bankruptcy proceeding;
    (xii)  
the Loan is supported by the documents required under this Agreement;
    (xiii)  
the Loan has no borrower benefits or other incentive programs other than
Eligible Borrower Benefits;
    (xiv)  
if the Loan is subject to a servicing agreement, such servicing agreement is
terminable with respect to such Loan upon thirty (30) days’ notice by the
Department without the payment by the Department of any deboarding, deconversion
or related fees or expenses of the related servicer and without any liability on
the part of the Department;

 

- 4 -



--------------------------------------------------------------------------------



 



  (xv)  
the sale or assignment of the Loan does not conflict with any law or require
notice to or consent, approval, authorization or order of any Person or
governmental authority, except for such consent, approval, authorizations or
orders, if any, that have been obtained prior to the related Purchase Date, and
for any notices to Borrowers and Guarantors required by the Higher Education
Act;
    (xvi)  
if the Loan is made under Section 428 (Subsidized Stafford Loans) or
Section 428H (Subsidized Stafford Loans) of the Higher Education Act, such Loan
shall have been sold to the Department together with all of the Borrower’s other
Subsidized Stafford Loans and Unsubsidized Stafford Loans that are Eligible
Loans and that are held by or on behalf of the Seller; and
    (xvii)  
the Loan has been originated or acquired by either an Eligible Lender, or a
lender that is not an Eligible Lender and the legal title of such Loan is held
by an Eligible Lender Trustee, and pursuant to Section 1 above, the Department
has timely received the Notices of Intent to Participate.

The following loans shall, without limitation, not be eligible for sale to the
Department pursuant to the terms of this Master Loan Sale Agreement:

  (i)  
loans which do not comply with the representations and warranties set forth in
Section 6B of this Master Loan Sale Agreement;
    (ii)  
FFELP consolidation loans or any other types of loans not specifically described
in this Master Loan Sale Agreement;
    (iii)  
loans disbursed for academic years other than 2008-2009;
    (iv)  
loans on which the lender has committed to providing the Borrower with any
borrower benefits other than Eligible Borrower Benefits;
    (v)  
loans on which a default claim or other claim for payment on the loan has been
filed with the related Guarantor; and
    (vi)  
loans made by a guarantor or other lender as a Lender of Last Resort, pursuant
to Section 428(j) of the Higher Education Act, whether made with Federal
advances or other funds.

J. “Equal Credit Opportunity Act” means the Equal Credit Opportunity Act (15
U.S.C. Section 1691 et seq.) as amended.
K. “FFELP” means the Federal Family Education Loan Program authorized under
title IV, Part B of the Higher Education Act.

 

- 5 -



--------------------------------------------------------------------------------



 



L. “Guarantee Agreement” means an agreement between a Guarantor and the Seller
or the Eligible Lender Trustee (if applicable) that provides for the payment by
such Guarantor of amounts authorized to be paid pursuant to the Higher Education
Act to holders of qualifying FFELP student loans guaranteed in accordance with
the Higher Education Act.
M. “Guarantor” means any FFELP guaranty agency with which the Seller or the
Eligible Lender Trustee (if applicable) has in place a Guarantee Agreement, and
which guarantor is reinsured by the Department of Education for a percentage of
claims paid for a given federal fiscal year.
N. “Higher Education Act” means the Higher Education Act of 1965, as amended, 20
U.S.C. Section 1001 et seq.
O. “Interest Subsidy Payments” means the interest subsidy payments on certain
FFELP student loans authorized to be made by the Department pursuant to
Section 428 of the Higher Education Act.
P. “Loan” means a FFELP Subsidized Stafford Loan or Unsubsidized Stafford Loan
or FFELP PLUS Loan that was made to a student or in the case of a parent PLUS
loan, made to a parent of a dependent student, evidenced by a Promissory Note
and all related Loan Documents together with any guaranties and other rights
relating thereto including, without limitation, Interest Subsidy Payments and
Special Allowance Payments, together with the servicing rights related thereto.
Q. “Loan Documents” means with respect to each Loan, the following documents:

  (i)  
a copy of the loan application if a separate application was provided to the
Seller;
    (ii)  
a copy of the signed Promissory Note;
    (iii)  
the repayment schedule;
    (iv)  
a record of each disbursement;
    (v)  
notices of changes in a Borrower’s address and status as at least a half-time
student;
    (vi)  
evidence of the Borrower’s eligibility for a deferment;
    (vii)  
the documents required for the exercise of forbearance;
    (viii)  
documentation of the assignment of the loan, if any;
    (ix)  
a payment history showing the date and amount of each payment received from or
on behalf of the Borrower, and the amount of each payment that was attributed to
principal, interest, late charges, and other costs;

 

- 6 -



--------------------------------------------------------------------------------



 



  (x)  
a collection history showing the date and subject of each communication between
the Seller and the Borrower or endorser relating to collection of a delinquent
Loan, each communication other than regular reports by the Seller showing that
an account is current, between the Seller and a credit bureau regarding the
loan, each effort to locate a Borrower whose address is unknown at any time, and
each request by the Seller for default aversion assistance on the Loan;
    (xi)  
documentation of any master promissory note confirmation process or processes;
    (xii)  
any additional records that are necessary to document the validity of a claim
against the guarantee or the accuracy of reports submitted by the Seller; and
    (xiii)  
a statement identifying the name and location of the entity in possession of the
original electronic promissory note and, if different, the name, company,
address and contact information of the person who is able to provide the
affidavit or certification described in 34 C.F.R. Section 682.414(a)(6)(i),
including any necessary supporting documentation.

R. “Loan Schedule” means the schedule attached to each Bill of Sale (in the form
provided by the Department) and completed by or on behalf of the Seller and the
Eligible Lender Trustee (if applicable) that lists, by Borrower, (i) the Loans
sold to the Department pursuant to such Bill of Sale, (ii) the name and address
of such Borrower, the loan number, the qualifying institution attended by the
Borrower, and the outstanding Principal Balance and accrued interest of such
Loans as of the related Purchase Date, and (iii) any other information the
Department may require including but not limited to certain identification
numbers and dates relating to the Eligible Loans.
S. “Master Loan Sale Agreement” means this Master Loan Sale Agreement, of which
the Adoption Agreement forms a part by reference.
T. “Master Participation Agreement” means the Master Participation Agreement,
dated July 25, 2008, together with the related adoption agreement among the
Department, the Seller, the Eligible Lender Trustee (if applicable) and the
related Custodian.
U. “Notice of Intent to Participate” means the notice provided to the Department
by an Eligible Lender or a lender other than an Eligible Lender, together with
an Eligible Lender Trustee (if applicable), of its intent to become a Seller
hereunder, which shall be in the form attached hereto as Exhibit F.
V. “Person” means an individual, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization or government or any agency or political subdivision
thereof.

 

- 7 -



--------------------------------------------------------------------------------



 



W. “PLUS Loan” means a Loan described in Section 428B of the Higher Education
Act and shall include loans to parents, designated as “PLUS Loans” or loans to
graduate or professional students, designated “Grad PLUS Loans.”
X. “Principal Balance” means the outstanding principal amount of the Loan, plus
interest capitalized through the Purchase Date (if any).
Y. “Promissory Note” means the master promissory note of the Borrower and any
amendment thereto evidencing the Borrower’s obligation with regard to a student
loan guaranteed under the Higher Education Act or the electronic records
evidencing the same and that contains the terms required by the Higher Education
Act and implementing regulations.
Z. “Purchase Date” means with respect to any purchase, the date of the related
Bill of Sale on which the related Loans are sold to the Department and legal
title to such Loans is conveyed to the Department. The latest Purchase Date
hereunder shall be September 30, 2009.
AA. “Purchase Price” means with respect to each Loan sold to the Department
hereunder, (1) the outstanding Principal Balance of the Loan as of the related
Purchase Date, plus (2) accrued and unpaid interest on the Loan as of the
related Purchase Date, plus (3) a reimbursement of the one percent (1%) loan fee
(as provided by Section 438(d) of the Higher Education Act) previously paid by
the Seller to the Department, plus (4) $75.00 for such Loan.
BB. “Regulation B” means the federal regulations governing the Equal Credit
Opportunity Act as it appears in Title 12, Code of Federal Regulations,
Part 202.
CC. “Responsible Officer” means any director, vice president, assistant vice
president, any associate or any other officer of the Sponsor, customarily
performing functions similar to those performed by any of the above designated
officers and with respect to a particular matter, to whom such matter is
referred because of such officer’s knowledge of and familiarity with the
particular subject and having direct responsibility for the administration of
this Agreement.
DD. “Secretary” means the Secretary of Education, and “Department” means the
United States Department of Education, and either term includes any official of
the Department duly authorized to perform any function with respect to the
transactions under this Master Loan Sale Agreement.
EE. “Security Release Certification” means the certification executed by the
Seller and a lienholder with respect to one or more Loans substantially in the
form of Exhibit E hereto.
FF. “Seller” has the meaning set forth in the preamble hereof.
GG. “Special Allowance Payments” means special allowance payments on FFELP
student loans authorized to be made by the Department pursuant to Section 438 of
the Higher Education Act.
HH. “Stafford Loan” means a Subsidized Stafford Loan or an Unsubsidized Stafford
Loan.
II. “Subsidized Stafford Loan” means a Loan described in Section 428(a) of the
Higher Education Act.
JJ. “Unsubsidized Stafford Loan” means a Loan described in Section 428H of the
Higher Education Act.

 

- 8 -



--------------------------------------------------------------------------------



 



Section 4. Sale/Purchase.
A. Notice. The Seller shall notify the Department of its intent to sell Loans
pursuant to this Master Loan Sale Agreement at least forty-five (45) calendar
days prior to the related Purchase Date and shall deliver a Loan Schedule for
the Loans to be sold on a particular Purchase Date to the Department together
with such notice.
B. Consummation of Sale and Purchase. The sale and purchase of Loans pursuant to
a Bill of Sale as of any Purchase Date shall be consummated upon (i) the
Department’s receipt from the Seller and the Eligible Lender Trustee (if
applicable) of the related Bill of Sale together with a Loan Schedule attached
thereto, (ii) the delivery of the related Promissory Notes and related Loan
Documents to the Custodian, (iii) the payment by the Department to the Seller of
the Purchase Price, and (iv) the satisfaction of all other conditions precedent
set forth in Section 5B hereof in the manner set forth in this Agreement (or if
unsatisfied, the Department has permitted such unsatisfied conditions to be
cured within an acceptable period of time following the Purchase Date, in the
Department’s sole discretion). The Department and the Seller acknowledge and
agree that the Purchase Price paid for each Loan includes consideration for
release by the Seller of any claim it may otherwise have with respect to related
servicing rights appurtenant to such Loan. Upon consummation, such sale and
purchase shall be effective as of the date of the Bill of Sale. The Seller shall
use its best efforts to perform promptly its obligations pursuant to such Bill
of Sale with respect to each Loan.
Notwithstanding anything herein to the contrary, a lender providing interim
financing to the Seller for Loans prior to the sale to the Department hereunder
shall have the right to enforce the Seller’s obligations to sell Loans to the
Department on the Purchase Date and perform pursuant to the Bill of Sale, if
(i) such lender presents to the Department a power of attorney that is duly
executed by the Seller and the Eligible Lender Trustee (if applicable and to the
extent necessary) and is enforceable in each applicable jurisdiction, (ii) the
Loans are Eligible Loans (except that a Loan need not be fully disbursed in
order to satisfy this clause (ii)) and (iii) such lender makes all of the
representations and warranties with respect to the Loans as are set forth in
Section 6B hereof. For the avoidance of doubt, except as provided in clause
(iii) of the previous sentence, such lender, in exercising its rights under this
Section 4B, shall not be obligated to perform any of the obligations of the
Seller or the Eligible Lender Trustee (if applicable) hereunder, including any
obligation to file a Notice of Intent to Participate with the Department, or to
make any further disbursements with respect to any Loan sold to the Department
by such lender.

 

- 9 -



--------------------------------------------------------------------------------



 



C. Settlement of the Purchase Price. On the Purchase Date, the Department shall
pay to the Seller the Purchase Price by electronic transfer in funds available
by the next Business Day to the account specified by the Seller. Simultaneously
with the payment to the Seller of the Purchase Price, (i) the Seller shall
deliver to the Department a duly executed Bill of Sale with respect to the
related Loans being sold on such Purchase Date in the form attached hereto as
Exhibit B, (ii) either (x) if the Seller is an Eligible Lender, the Seller does
hereby sell, transfer, assign, set over and convey to the Department, without
recourse, but subject to the terms of the Agreement, all rights, title and
interest of the Seller in and to the Loans listed on the Loan Schedule delivered
in connection with the related Purchase Date, or (y) if the Seller is not an
Eligible Lender, the Eligible Lender Trustee does hereby sell, transfer, assign,
set over and convey to the Department, without recourse, but subject to the
terms of the Agreement, all of its rights, title and interest in and to the
related Eligible Loans, and the Seller does hereby sell, transfer, assign, set
over and convey to the Department, without recourse, but subject to the terms of
the Agreement, all of its beneficial interests in such Eligible Loans, and
(iii) the Seller does hereby sell, transfer, assign, set over and convey to the
Department all of the related servicing files and servicing rights appurtenant
to the related Loans, the related Promissory Notes and related Loan Documents
(including, without limitation, any rights of the Seller to receive from any
third party any documents which constitute a part of the loan or servicing
files) and all rights and obligations arising under the documents contained
therein.
D. Purchase Frequency. The Seller may not sell Loans to the Department more
frequently than weekly.
E. Interest Subsidy and Special Allowance Payments and Fees. The Seller shall be
entitled to all Interest Subsidy Payments and Special Allowance Payments on the
Loans up to but not including the related Purchase Date, and shall be
responsible for the payment of fees, if any, applicable to Loans accruing up to
but not including the related Purchase Date. The Department shall be entitled to
all payments on a Loan which are received after the Purchase Date.
F. Transfer of Servicing. The Seller shall cause each related servicer of the
Loans to transfer servicing in accordance with the directions of the Department
and in accordance with industry standards related to the prudent servicing of
FFELP loans.
G. Intent of the Parties. With respect to each sale of Loans pursuant to this
Master Loan Sale Agreement and the related Bills of Sale, it is the express
intention of the Seller and the Department, and the Seller hereby warrants that,
the transfer and assignment constitute a valid sale of such Loans and the rights
to service such Loans from the Seller to the Department, and that the legal and
beneficial interest in and title to such Loans shall not be part of the Seller’s
estate in the event of the bankruptcy of the Seller or the appointment of a
receiver with respect to the Seller. If such transfer and assignment is deemed
to be a pledge to secure a loan and not a sale, then the parties also intend and
agree that the Seller shall be deemed to have granted, and in such event does
hereby grant, to the Department, a first priority security interest in all of
its right, title and interest in, to and under such Loans, including the
servicing rights appurtenant thereto, all payments of principal or interest on
such Loans due after the related Purchase Date, all other payments made in
respect of such Loans after the related Purchase Date and all proceeds thereof
and that this Master Loan Sale Agreement shall constitute a security agreement
under applicable law. If such transfer and assignment is deemed to be a pledge
to secure a loan and not a sale, the Seller consents to the Department
hypothecating and transferring such security interest in favor of Department’s
successors or assigns.

 

- 10 -



--------------------------------------------------------------------------------



 



Section 5. Conditions Precedent to Purchase.
A. Initial Document Delivery. Not less than twenty (20) Business Days prior to
the first Purchase Date hereunder, the Seller shall submit to the Department
fully executed originals of the following documents:

  (i)  
an Adoption Agreement, in substantially the form of Exhibit A hereto, duly
executed by the Seller and the Eligible Lender Trustee (if applicable), in three
counterparts;
    (ii)  
an officer’s certificate, in substantially the form of Exhibit C hereto,
including all attachments thereto;
    (iii)  
an opinion of counsel to the Seller, in substantially the form of Exhibit D
hereto; and
    (iv)  
such other documents as the Department may request.

B. Purchase Date Closing Conditions. Any purchase of Loans pursuant to this
Master Loan Sale Agreement on any Purchase Date is subject to the following
conditions precedent being satisfied (and the Seller, by accepting payment,
shall be deemed to have certified that all such conditions are satisfied on such
Purchase Date):

  (i)  
Activities Prior to the Related Purchase Date. The Seller shall have provided
any assistance requested by the Department in determining that all required
documentation on the related Loans is present and correct.
    (ii)  
Servicing Released. Each Loan subject to a servicing agreement shall have been
released from such servicing agreement upon the sale to the Department
hereunder. The Seller shall be responsible for, and shall have paid, any
de-boarding, deconversion or related fees or expenses to the related servicer.
The Department shall obtain all rights to service such Loan and may, in its sole
discretion require deconversion of such Loan in order to service the loan itself
or through a third-party servicer of its designation.
    (iii)  
Bill of Sale/Loan Schedule/Loan Documents. The Seller shall deliver to the
Department:

  (1)  
A Bill of Sale that has been duly authorized and executed by an authorized
officer of the Seller and the Eligible Lender Trustee (if applicable), covering
the applicable Loans offered by the Seller and acknowledged and accepted by the
Department as set forth thereon;
    (2)  
The Loan Schedule attached to the Bill of Sale identifying each of the Eligible
Loans proposed to be sold; and

  (3)  
The Loan Documents for each Loan listed on the Loan Schedule.

 

- 11 -



--------------------------------------------------------------------------------



 



  (iv)  
Endorsement. At the direction of and in such form as the Department may
designate, the Seller also agrees to individually endorse any Loan as the
Department may request from time to time.
    (v)  
Eligible Lender Trustee Sales. The Eligible Lender Trustee (if applicable) shall
have delivered to the Department such additional documents and information as
the Department shall have requested to evidence that the Eligible Lender Trustee
is fully authorized to sell each related Loan on behalf of the Seller.
    (vi)  
Security Release Certification. If any of the Loans has at any time been subject
to any security interest, pledge or hypothecation for the benefit of any Person,
the Seller shall deliver to the Department a Security Release Certification, in
the form of Exhibit E attached hereto executed by such Person.
    (vii)  
Additional Documents. The Seller shall have delivered to the Department such
additional documents and information as the Department shall have requested.
    (viii)  
Additional Notices of Loan Transfer. The Seller shall deliver to the Borrower
such notices of loan transfer as may be required by the Higher Education Act and
implementing regulations. The Seller agrees that the Department may use the
related Bill of Sale, together with the related, attached Loan Schedule, as
official notification to the Guarantor of the assignment by the Seller and the
Eligible Lender Trustee (if applicable) on behalf of the Seller to the
Department of the Loans listed on such Loan Schedule.
    (ix)  
Independent Public Accountant Review. Upon the consummation of the initial
purchase of Loans hereunder, and on any subsequent dates specified by the
Department (but not more often than monthly), the Seller shall deliver an agreed
upon procedures letter by an independent public accountant with respect to the
Loans proposed to be sold on such Purchase Date, in form acceptable to the
Department.

C. Power of Attorney. The Seller hereby grants to the Department an irrevocable
power of attorney, which power of attorney is coupled with an interest, (i) to
individually endorse or cause to be individually endorsed in the name of the
Seller any Loan, (ii) to evidence the transfer of such Loan to the Department,
(iii) to cause to be transferred physical possession from the Seller to the
Department or any Custodian on its behalf of any Promissory Note evidencing a
Loan sold to the Department hereunder, and (iv) to perform all other acts which
the Department deems appropriate to protect, preserve and realize upon the Loans
sold hereunder, including, but not limited to, the right to take possession of
and endorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due with respect to any Promissory Note,
complete blanks in documents, transfer servicing and execute assignments and
other instruments on behalf of the Seller as its attorney in fact.

 

- 12 -



--------------------------------------------------------------------------------



 



Section 6. Representations and Warranties of the Seller and the Eligible Lender
Trustee.
A. Representations as to the Seller and the Eligible Lender Trustee. The Seller,
and to the extent expressly required below, the Eligible Lender Trustee,
represents and warrants to the Department, as of the date the Adoption Agreement
is executed and as of the date of each Bill of Sale that:

  (i)  
Each of the Seller and the Eligible Lender Trustee (if applicable) (1) is duly
organized, validly existing and in good standing under the laws of the State of
its formation or of the United States, as applicable, (2) has all licenses
necessary to carry out its business as now being conducted or is otherwise
exempt under applicable law from such licensing or qualification or is otherwise
not required under applicable law to effect such licensing or qualification and
no demand for such licensing or qualification has been made upon it by any such
state, and (3) in any event is in compliance with the laws of any such state to
the extent necessary to ensure the enforceability of each Loan. No licenses or
approvals obtained by it have been suspended or revoked by any court,
administrative agency, arbitrator or governmental body and no proceedings are
pending which might result in such suspension or revocation;
    (ii)  
The Seller or the Eligible Lender Trustee (if applicable) is an “eligible
lender” as such term is defined in Section 435(d) of the Higher Education Act,
has a lender identification number issued by the Department with respect to the
Loans, and has in effect a Guarantee Agreement with a Guarantor with respect to
each of the Loans;
    (iii)  
With respect to each state or jurisdiction therein in which the Seller
undertakes origination activities, Seller is in full compliance with such
state’s or jurisdiction’s (as applicable) laws, rules, regulations, orders,
settlement agreements and other standards and procedures, including those
promulgated by agencies or officers thereof, applicable to it and pertaining to
the conduct of participants in the student loan industry (including, without
limitation, any applicable “code of conduct” for participants in the student
loan industry);
    (iv)  
The Seller has administered, operated and maintained its FFEL program in such
manner as to ensure that such program and the Loans will benefit, in all
material respects, from the FFELP, the Guarantee Agreements related thereto and
the federal program of reimbursement for FFELP loans pursuant to the Higher
Education Act;

 

- 13 -



--------------------------------------------------------------------------------



 



  (v)  
The Seller has not, with respect to any Loan sold under any Bill of Sale
executed pursuant to this Master Loan Sale Agreement, agreed to release any
Guarantor from any of its contractual obligations as a guarantor of such Loan or
agreed otherwise to alter, amend or renegotiate any material term or condition
under which such Loan is guaranteed, except as required by law or rules and
regulations issued pursuant to law, without the express prior written consent of
the Department;
    (vi)  
Each of the Seller and the Eligible Lender Trustee (if applicable) (1) has all
requisite power and authority to hold each Loan, to sell each Loan, and to
execute, deliver and perform, and to enter into and consummate, all transactions
contemplated by this Master Loan Sale Agreement, (2) has duly authorized the
execution, delivery and performance of this Master Loan Sale Agreement and
(3) has duly executed and delivered this Master Loan Sale Agreement. This Master
Loan Sale Agreement, assuming due authorization, execution and delivery by the
other parties hereto, constitutes the legal, valid and binding obligation of the
Seller and the Eligible Lender Trustee (if applicable), enforceable against each
of them in accordance with its terms except as the enforceability thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of rights of creditors generally, and to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or law); provided, however, that if the Seller is not an
Eligible Lender, the power and authority to hold and sell each Loan described in
clause (1) shall refer, with respect to the Seller, to the beneficial interest
of the Seller, and with respect to the Eligible Lender Trustee, to its interest
as the legal title holder of the Loan;
    (vii)  
The execution and delivery of this Master Loan Sale Agreement by each of the
Seller and the Eligible Lender Trustee (if applicable) and the performance of
and compliance with the terms of this Master Loan Sale Agreement will not
violate its formation documents or constitute a default under or result in a
breach or acceleration of, any material contract, agreement or other instrument
to which it is a party or which may be applicable to it or its assets;
    (viii)  
Neither the Seller nor the Eligible Lender Trustee (if applicable) is in
violation of, and the execution and delivery of this Master Loan Sale Agreement
by it and its performance and compliance with the terms of this Master Loan Sale
Agreement will not constitute a violation with respect to, any order or decree
of any court or any order or regulation of any federal, state, municipal or
governmental agency having jurisdiction over it or its assets, which violation
might have consequences that would materially and adversely affect the condition
(financial or otherwise) or its operations or its assets or might have
consequences that would materially and adversely affect the performance of its
obligations and duties hereunder;

 

- 14 -



--------------------------------------------------------------------------------



 



  (ix)  
The Seller does not believe, nor does it have any reason or cause to believe,
that it cannot perform each and every covenant contained in this Master Loan
Sale Agreement;
    (x)  
There are no actions or proceedings against, or investigations of, the Seller
before any court, administrative agency or other tribunal (A) that might
prohibit its entering into this Master Loan Sale Agreement, (B) that seeks to
prevent the sale of the Loans or the consummation of the transactions
contemplated by this Master Loan Sale Agreement or (C) that might prohibit or
materially and adversely affect the performance by the Seller of its obligations
under, or the validity or enforceability of, this Master Loan Sale Agreement;
    (xi)  
No consent, approval, authorization or order of any court or governmental agency
or body is required for the execution, delivery and performance by the Seller or
the Eligible Lender Trustee (if applicable) of, or compliance by it with, this
Master Loan Sale Agreement or the consummation of the transactions contemplated
by this Master Loan Sale Agreement, except for such consents, approvals,
authorizations or orders, if any, that have been obtained prior to the related
Purchase Date;
    (xii)  
The transfer of the Loans shall be treated as a sale on the books and records of
the Seller and the Eligible Lender Trustee (if applicable), and each of the
Seller and the Eligible Lender Trustee (if applicable) will treat the
disposition of the Loans pursuant to this Master Loan Sale Agreement for tax and
accounting purposes as a sale. Each of the Seller and the Eligible Lender
Trustee (if applicable) shall maintain a complete set of books and records for
each Loan which shall be clearly marked to reflect the ownership of each Loan by
the Department;
    (xiii)  
The consideration received by the Seller upon the sale of the Loans constitutes
fair consideration and reasonably equivalent value for such Loans;
    (xiv)  
The Seller is solvent and will not be rendered insolvent by the consummation of
the transactions contemplated hereby. The Seller is not transferring any Loan
with any intent to hinder, delay or defraud any of its creditors; and
    (xv)  
The Seller has an internal quality control program that verifies, on a regular
basis, the existence and accuracy of its legal documents, credit documents and
underwriting decisions. The program shall include evaluating and monitoring the
overall quality of the Seller’s loan production and the servicing of such loans.
The program is to ensure that the Loans are originated and serviced in
accordance with applicable law; guard against dishonest, fraudulent, or
negligent acts; and guard against errors and omissions by officers, employees,
or other authorized persons.

 

- 15 -



--------------------------------------------------------------------------------



 



B. Loan Level Representations. The Seller, and to the extent expressly required
below, the Eligible Lender Trustee (if applicable), represents and warrants to
the Department as to each Loan purchased by the Department under a Bill of Sale,
as of the related Purchase Date:

  (i)  
The Seller or the Eligible Lender Trustee (as applicable) has good and
marketable title to, and the Seller and Eligible Lender Trustee together are the
sole owners of, the Loans, free and clear of any security interest or lien
(other than an interest or lien that will be released simultaneously with the
purchase of the Loan hereunder pursuant to a Security Release Certification),
charges, claims, offsets, defenses, counterclaims or encumbrances of any nature
and no right of rescission, offsets, defenses or counterclaims have been
asserted or threatened with respect to any Loan. The sale of each Loan
constitutes the absolute transfer of all right, title and interests of the
Seller and the Eligible Lender Trustee (if applicable) in such Loan to the
Department free and clear of any lien or adverse claim;
    (ii)  
Each Loan is an Eligible Loan and the description of and information regarding
the Loans set forth in the Bill of Sale and the Loan Schedule is true, complete
and correct;
    (iii)  
The Seller or the Eligible Lender Trustee (as applicable) is authorized to sell,
assign, transfer and reacquire the Loans; and the sale, assignment and transfer
of such Loans is or, in the case of a Loan reacquisition by the Seller or the
Eligible Lender Trustee (if applicable), will be made pursuant to and consistent
with the laws and regulations under which each of the Seller and the Eligible
Lender Trustee (if applicable) operates, and will not violate any decree,
judgment or order of any court or agency, or conflict with or result in a breach
of any of the terms, conditions or provisions of any agreement or instrument to
which it is a party or by which the it or its property is bound, or constitute a
default (or an event which could constitute a default with the passage of time
or notice or both) thereunder;
    (iv)  
Each Loan is in full force and effect in accordance with its terms and is the
legal, valid and binding obligations of the respective Borrower thereunder
subject to no defenses;
    (v)  
No consents and approvals are required by the terms of any Loan for the
consummation of the sale of such Loans hereunder to the Department;
    (vi)  
Each Loan has been duly made and serviced in accordance with the provisions of
the FFELP established under the Higher Education Act, and has been duly
guaranteed by a Guarantor; the Guarantee Agreement is in full force and effect,
and all premiums due and payable to such Guarantor as of the related Purchase
Date shall have been paid in full;

 

- 16 -



--------------------------------------------------------------------------------



 



  (vii)  
Each Loan provides or, when the payment schedule with respect thereto is
determined, will provide for payments on a periodic basis that fully amortize
the Principal Balance thereof by its maturity, as such maturity may be modified
in accordance with any applicable deferral or forbearance periods granted in
accordance with applicable laws, including, those of the Higher Education Act or
any applicable Guarantee Agreement, as applicable;

  (viii)  
Any payments on a Loan received by the Seller that have been allocated to the
reduction of principal and interest on such Loan have been allocated on a simple
interest basis;
    (ix)  
Each Loan has been duly made and serviced in accordance with the provisions of
the related program under which such Loan was originated and all applicable
federal, state and local laws;
    (x)  
Due diligence and reasonable care have been exercised in the making,
administering, servicing and collecting on each Loan and, all disclosures of
information required to be made pursuant to the Higher Education Act prior to
the Purchase Date have been made;
    (xi)  
Each Borrower is an eligible borrower under the terms of Section 428, 428B or
428H of the Higher Education Act, as applicable;
    (xii)  
All borrower origination and loan fees required by Section 438 of the Higher
Education Act have been paid to the Secretary or appropriately reserved by the
Seller or the Eligible Lender Trustee (if applicable) for payment to the
Secretary;
    (xiii)  
Each Loan is denominated and payable only in Dollars in the United States;
    (xiv)  
The transfer and assignment herein contemplated constitute a valid sale of the
Loans from the Seller or the Eligible Lender Trustee (if applicable) to the
Department, and the beneficial interest in and title to such Loans shall not be
part of the Seller’s or the Eligible Lender Trustee’s (if applicable) estate in
the event of its bankruptcy or the appointment of a receiver with respect to it;
    (xv)  
Except for Loans executed electronically, there is only one originally executed
Promissory Note evidencing each Loan, and such original Promissory Note (or a
true and correct copy thereof) has been delivered to the Custodian as bailee for
the Department. For Loans that were executed electronically, the Seller of such
Loan (or its designee) has possession of the electronic records evidencing the
Promissory Note, including all Loan Documents. The Promissory Notes that
constitute or evidence the Loans do not have any marks or notations indicating
that they have been pledged, assigned or otherwise conveyed to any Person other
than the Department or the Department’s designee;

 

- 17 -



--------------------------------------------------------------------------------



 



  (xvi)  
To the extent any Loan is evidenced by an electronic Promissory Note or an
electronic record, or to the extent the signature of the obligor on any
Promissory Note is an electronic signature, the Sponsor has complied (and has
caused any originator or servicer of the Loan to comply) with all regulations
and other requirements provided by the applicable Guarantor or the Department
relating to the validity and enforceability of such Promissory Note;
    (xvii)  
Neither the Seller nor the Eligible Lender Trustee (if applicable) has pledged,
assigned, sold, granted a security interest in, or otherwise conveyed any of the
Loans (other than an interest or lien that will be released simultaneously with
the purchase of the Loan hereunder pursuant to a Security Release Certification
or, if applicable, any lien in favor of the Department and its custodian under
the Master Participation Agreement). Neither the Seller nor the Eligible Lender
Trustee (if applicable) has authorized the filing of or is aware of any
financing statements against it that include a description of collateral
covering the Loans hereunder or any other security interest that has not been
terminated, or that will not be terminated upon purchase by the Department.
Neither the Seller nor the Eligible Lender Trustee (if applicable) is aware of
any judgment or tax lien filings against it; and
    (xviii)  
No Borrower of a Loan as of the related Bill of Sale, is noted in the related
Loan File as being currently involved in a bankruptcy proceeding.

Section 7. Rescission of Purchase; Obligation to Reimburse and Indemnify. Upon
the occurrence of any of the conditions set forth below in this Section 7, the
Department may rescind its purchase of a Loan, and upon written demand by the
Department, the Seller shall repay to the Department the Purchase Price for such
Loan, plus accrued and unpaid interest and applicable Special Allowance Payments
with respect to such Loan from the Purchase Date to and including the date of
repayment, plus any amounts owed to the Secretary with respect to such Loan,
plus any attorneys’ fees, legal expenses, court costs, servicing fees or other
fees and expenses incurred by the Department in connection with such Loan, and
the Department shall thereupon relinquish its interest in such loan to the
Seller:
A. Any representation or warranty made or furnished by the Seller or the
Eligible Lender Trustee (if applicable) pursuant to Sections 6A and 6B of this
Master Loan Sale Agreement shall prove to have been materially incorrect as of
the applicable Purchase Date;
B. On account of any circumstance or event that occurred prior the Purchase Date
of the Loan, a defense is asserted by a Borrower of the Loan with respect to
such Borrower’s obligation to pay all or any part of the Loan, and the
Department, in good faith, believes that the facts reported, if true, raise a
reasonable doubt as to the legal enforceability of such Loan; or
C. The Loan is not, in fact, an Eligible Loan on its Purchase Date.

 

- 18 -



--------------------------------------------------------------------------------



 



In addition to the obligation described above, the Seller shall indemnify the
Department and any subsequent purchaser of the Loans and hold them harmless
against liability for any losses, damages, penalties, fines, forfeitures,
reasonable and necessary legal fees and related costs, judgments, and other
costs and expenses resulting from any claim, demand, defense or assertion based
on or grounded upon, or resulting from, any of the circumstances described in
Sections 7A through 7C above.
Section 8. Obligation to Remit Subsequent Payments and Forward Communications.
A. Any payment received by the Seller with respect to amounts accrued after the
date of the related Bill of Sale for any Loan sold to the Department, which
payment is not reflected in the related Loan Schedule, shall be held by the
Seller in trust for the account of the Department and the Seller hereby
disclaims any title to or interest in any such amounts. Within two (2) Business
Days following the date of receipt, the Seller shall remit to the Department an
amount equal to any such payments along with a listing on a form provided by the
Department identifying the Loans with respect to which such payments were made,
the amount of each such payment and the date each such payment was received.
B. Any written communication received at any time by the Seller or the Eligible
Lender Trustee (if applicable) with respect to any Loan subject to this Master
Loan Sale Agreement or the related Bill of Sale shall be transmitted to the
Department, or its designated agent, within two (2) Business Days of receipt.
Such communications shall include, but not be limited to, letters, notices of
death or disability, notices of bankruptcy, forms requesting deferment of
repayment or loan cancellation, and like documents.
Section 9. Continuing Obligation of the Seller. The Seller shall provide all
reasonable assistance necessary for the Department to resolve account problems
raised by any Borrower, the Guarantor or the Secretary provided such account
problems are attributable to or are alleged to be attributable to (a) an event
occurring during the period the Seller owned the related Loan, or (b) a payment
made or alleged to have been made to the Seller.
Section 10. Liability of the Seller; Indemnities. The Seller shall be liable in
accordance herewith only to the extent of the obligations specifically
undertaken by the Seller under this Master Loan Sale Agreement and each related
Bill of Sale.
A. The Seller shall indemnify, defend and hold harmless the Department and its
officers, employees and agents in their individual capacity from and against any
taxes that may at any time be asserted against any such person with respect to
the transactions contemplated herein and in the other documents related hereto,
including any sales, gross receipts, general corporation, tangible and
intangible personal property, privilege or license taxes and costs and expenses
in defending against the same.
B. In addition to the indemnity of the Department set forth in Section 7 hereof,
the Seller shall indemnify, defend and hold harmless the Department and its
officers, employees and agents in their individual capacity, from and against
liability for any and all costs, expenses (including, without limitation, costs
and expenses of litigation and of investigation counsel fees, damages, judgments
and amounts paid in settlement), losses, claims, damages and liabilities arising
out of, or imposed upon such person through, the Seller’s or the Eligible Lender
Trustee’s (if applicable) willful misfeasance, bad faith or negligence in the
performance of its respective duties under this Agreement, or by reason of its
breach of any of its representations, warranties, covenants or other obligations
or duties under this Agreement.

 

- 19 -



--------------------------------------------------------------------------------



 



Indemnification under Section 7 and this Section 10 shall survive the
resignation or the termination of this Master Loan Sale Agreement, and shall
include reasonable fees and expenses of counsel and expenses of litigation. If
the Seller shall have made any indemnity payments pursuant to this Section and
the person to or on behalf of whom such payments are made thereafter shall
collect any of such amounts from others, such Person shall promptly repay such
amounts to the Seller, without interest.
Section 11. Transfer of Servicing. The Seller hereby agrees that the Loans are
being purchased by the Department on a servicing-released basis. If the Loan is
subject to a servicing agreement with any third party servicer, such agreement
must be terminable with respect to such Loan upon thirty (30) days’ notice by
the Department (which may be given at any time following the Department’s
receipt of the Seller’s notice of intent to sell such Loan pursuant to
Section 4A hereof; provided, however, that such termination shall in no event be
effective prior to the consummation of the sale of such Loan to the Department),
and the Seller shall be responsible for any de-boarding, deconversion or related
fees or expenses of such servicer. Accordingly, upon purchase of any Loan, the
Department shall obtain all rights to service such Loan and may, in its sole
discretion require deconversion of such Loan in order to service the Loan itself
or through a third-party servicer of its designation. The Seller shall deliver,
or cause the servicer of the Loans to deliver, the servicing and all related
servicing files and records with respect to the Loans to the designee specified
by the Department in accordance with the servicing transfer provisions provided
by the Department to the Seller or its designated servicer; provided, however,
that the Seller and its designees may retain copies (in electronic or paper
medium) of the servicing files related to the origination and servicing of the
Loans sold to the Department hereunder.
Section 12. Merger or Consolidation of, or Assumption of the Obligations of, the
Seller. Any Person (a) into which the Seller or the Eligible Lender Trustee (if
applicable) may be merged or consolidated, (b) which may result from any merger
or consolidation to which the Seller or the Eligible Lender Trustee (if
applicable) shall be a party or (c) which may succeed to the properties and
assets of the Seller or the Eligible Lender Trustee (if applicable)
substantially as a whole, shall be the successor to the Seller or the Eligible
Lender Trustee (if applicable) without the execution or filing of any document
or any further act by any of the parties to this Master Loan Sale Agreement;
provided, that (i) the surviving Person, if other than the Seller or the
Eligible Lender Trustee (if applicable), shall, promptly following such merger
or consolidation, execute and deliver to the Department an agreement of
assumption to perform every obligation of the Seller or the Eligible Lender
Trustee (if applicable) under this Master Loan Sale Agreement and each Bill of
Sale; (ii) immediately after giving effect to such transaction, no
representation or warranty made pursuant to Section 6 shall have been breached;
and (iii) the surviving person, if other than the Seller, shall, promptly
following such merger or consolidation, deliver to the Department an Officers’
Certificate in the form of Exhibit C and an Opinion of Counsel in the form of
Exhibit D each stating that such consolidation, merger or succession and such
agreement of assumption comply with this Section and that all conditions
precedent, if any, provided for in this Master Loan Sale Agreement relating to
such transaction have been complied with.

 

- 20 -



--------------------------------------------------------------------------------



 



Section 13. Expenses. The Department shall pay the legal fees and expenses of
its attorneys. The Seller shall pay all other costs and expenses incurred in
connection with preparation, execution and delivery of this Master Loan Sale
Agreement and any Bill of Sale and the transactions contemplated herein or
therein, including, without limitation, the reasonable fees and out-of-pocket
expenses of counsel for any Seller with respect thereto, and all other costs and
expenses incurred in connection with the transfer and delivery of the Loans to
the Department, including, without limitation, any fees and expenses incurred in
connection with transferring ownership of any Loans to the Department.
Section 14. Survival of Covenants. All covenants, agreements, representations
and warranties made herein and in or pursuant to any Bills of Sale executed
pursuant to this Master Loan Sale Agreement shall survive the consummation of
the acquisition of the Loans provided for in the related Bill of Sale. All
covenants, agreements, representations and warranties made or furnished pursuant
hereto by or on behalf of the Seller and the Eligible Lender Trustee (if
applicable) shall bind and inure to the benefit of any successors or assigns of
the Department and shall survive with respect to each Loan.
Section 15. Communication and Notice Requirements. All communications, notices
and approvals provided for hereunder shall be in writing and mailed or delivered
to the Seller, the Eligible Lender Trustee (if applicable), or the Department,
as the case may be, at such address as either party may hereafter designate by
notice to the other party. All demands, notices and communications hereunder
shall be in writing and shall be deemed to have been duly given if mailed, by
registered or certified mail, return receipt requested, or, if by other means,
when received by the other party at the address as follows:
If to the Department:
By U.S. Postal Service mail:
United States Department of Education
400 Maryland Avenue, SW
UCP, Room 111G3
Washington, DC 20202-5402
Attention: FFEL Agreement Process Team
By courier or express mail:
United States Department of Education
830 First Street, N.E.
Room 111G3
Washington, DC 20202-5402
Attention: FFEL Agreement Process Team
If to the Seller or the Eligible Lender Trustee:
The address designated in the accompanying Adoption Agreement.

 

- 21 -



--------------------------------------------------------------------------------



 



Section 16. Form of Instruments. All instruments and documents delivered in
connection with this Master Loan Sale Agreement and any Bill of Sale, and all
proceedings to be taken in connection with this Master Loan Sale Agreement and
any Bill of Sale and the transactions contemplated herein and therein, shall be
in a form as set forth in the attachments hereto, and the Department shall have
received copies of such documents as it or its counsel shall reasonably request
in connection therewith.
Section 17. Amendment; Waiver. This Master Loan Sale Agreement, any Bill of Sale
and any document or instrument delivered in accordance herewith or therewith may
be amended by the parties hereto and thereto with the written consent of all
parties hereto or thereto. No term or provision of this Master Loan Sale
Agreement may be waived or modified unless such waiver or modification is
consistent with the requirements of Section 459A of the Higher Education Act, is
in writing and signed by the party against whom such waiver or modification is
sought to be enforced.
Section 18. Audits. Pursuant to Section 432(f) of the Higher Education Act,
Seller hereby grants the Department and its agents (including but not limited
to, legal counsel and internal or external auditors), the right at any time and
from time to time during regular business hours, (i) to examine and make copies
of and abstracts from all books, records and documents (including, without
limitation, computer tapes and disks) in the possession or under the control of
Seller relating to Loans sold hereunder and (ii) to visit the offices of Seller
for the purpose of examining such material described in clause (i) above, and to
discuss matters relating to such Loans or Seller’s performance hereunder with
any officers and employees of Seller having knowledge of such matters.
Section 19. Severability Clause. Any part, provision, representation or warranty
of this Master Loan Sale Agreement which is prohibited or which is held to be
void or unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof. Any part,
provision, representation or warranty of this Master Loan Sale Agreement which
is prohibited or unenforceable or is held to be void or unenforceable in any
jurisdiction shall be ineffective, as to such jurisdiction, to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction as to any Loan shall not invalidate or render unenforceable such
provision in any other jurisdiction. To the extent permitted by applicable law,
the parties hereto waive any provision of law which prohibits or renders void or
unenforceable any provision hereof. If the invalidity of any part, provision,
representation or warranty of this Master Loan Sale Agreement shall deprive any
party of the economic benefit intended to be conferred by this Master Loan Sale
Agreement, the parties shall negotiate, in good-faith, to develop a structure
the economic effect of which is nearly as possible the same as the economic
effect of this Master Loan Sale Agreement without regard to such invalidity.

 

- 22 -



--------------------------------------------------------------------------------



 



Section 20. Governing Law. This Master Loan Sale Agreement and any Bill of Sale
and the rights and obligations of the parties thereto shall be governed by and
construed in accordance with Federal law. To the extent there may be no
applicable Federal law, the internal laws of the State of New York (without
giving regard to conflicts of laws principles other than Sections 5-1401 and
5-1402 of the New York General Obligations Law) shall be deemed reflective of
Federal law insofar as to do so would not frustrate the purposes of any
provision of this Master Loan Sale Agreement or the transactions governed
thereby.
Section 21. Exhibits. The exhibits to this Master Loan Sale Agreement are hereby
incorporated and made a part hereof and are an integral part of this Master Loan
Sale Agreement.
Section 22. General Interpretive Principles. For purposes of this Master Loan
Sale Agreement, except as otherwise expressly provided or unless the context
otherwise requires:
A. The terms defined in this Master Loan Sale Agreement have the meanings
assigned to them in this Master Loan Sale Agreement and include the plural as
well as the singular, and the use of any gender herein shall be deemed to
include the other gender;
B. Accounting terms not otherwise defined herein have the meanings assigned to
them in accordance with generally accepted accounting principles;
C. References herein to “Articles,” “Sections,” “Subsections,” “Paragraphs,” and
other Subdivisions without reference to a document are to designated Articles,
Sections, Subsections, Paragraphs and other subdivisions of this Master Loan
Sale Agreement;
D. Reference to a Subsection without further reference to a Section is a
reference to such Subsection as contained in the same Section in which the
reference appears, and this rule shall also apply to Paragraphs and other
subdivisions;
E. The words “herein,” “hereof,” “hereunder” and other words of similar import
refer to this Master Loan Sale Agreement as a whole and not to any particular
provision; and
F. The term “include” or “including” shall mean without limitation by reason of
enumeration.
Section 23. Reproduction of Documents. This Master Loan Sale Agreement and all
documents relating thereto, including, without limitation, (a) consents, waivers
and modifications which may hereafter be executed, (b) documents received by any
party at the closing, and (c) financial statements, certificates and other
information previously or hereafter furnished, may be reproduced by any
photographic, photostatic, microfilm, micro-card, miniature photographic or
other similar process. The parties agree that any such reproduction shall be
admissible in evidence as the original itself in any judicial or administrative
proceeding, whether or not the original is in existence and whether or not such
reproduction was made by a party in the regular course of business, and that any
enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence.
Section 24. Further Agreements. Each of the Seller and the Eligible Lender
Trustee (if applicable) agrees to execute and deliver to the other such
reasonable and appropriate additional documents, instruments or agreements as
may be necessary or appropriate to effectuate the purposes of this Master Loan
Sale Agreement.

 

- 23 -



--------------------------------------------------------------------------------



 



Section 25. Other Department Program. Separately, the Department is offering a
Loan Participation Purchase Program (as referred to in the Notice of Intent to
Participate) for eligible FFELP loans. This Master Loan Sale Agreement does not
require, nor does it preclude, the participation of the Seller in that separate
program.
Section 26. Adoption. This Master Loan Sale Agreement shall be effective with
respect to any Seller and the Eligible Lender Trustee (if applicable) as of the
day and year on which an Adoption Agreement, in the form attached hereto as
Exhibit A, is entered into by both such Seller, the Eligible Lender Trustee (if
applicable) and the Department.
Section 27. Integration. The Master Loan Sale Agreement, together with the
related Adoption Agreement and any interpretive guidance published by, and
binding on, the Department prior to November 1, 2008, embodies the entire
agreement and understanding of the parties hereto and thereto and supersedes any
and all prior agreements, arrangements and understandings relating to the
matters provided for herein and therein.
[NO FURTHER TEXT ON THIS PAGE]

 

- 24 -



--------------------------------------------------------------------------------



 



ADOPTION AGREEMENT
This Adoption Agreement, dated as of the date set forth on the signature page,
among the United States Department of Education (“Department”), the Eligible
Lender Trustee (as listed in Section 1A hereof) (“Eligible Lender Trustee”) and
the Seller (as listed in Section 1 hereof) (“Seller”) is made pursuant to the
Master Loan Sale Agreement, dated July 25, 2008, published by the Department
(“Master Loan Sale Agreement”). Capitalized terms used but not otherwise defined
herein, shall have the meanings set forth in the Master Loan Sale Agreement.
a) The Department desires to purchase and the Seller desires to sell to the
Department, from time to time, certain Eligible Loans (as that term is defined
in the Master Loan Sale Agreement).
b) The Department, the Eligible Lender Trustee and the Seller desire to set
forth herein the terms and conditions of such purchase and sale arrangements.
c) This Adoption Agreement shall supersede and replace all prior arrangements
between the parties regarding the sale of Eligible Loans by the Seller and the
Eligible Lender Trustee to the Department.
NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Department and the Seller hereby agree as follows:
Section 1.
 
“Seller” shall mean:

National Education Loan Network, Inc.
Attention: Terry J. Heimes, CFO and Treasurer
121 South 13th Street, Suite 201
Lincoln, NE 68508
Lender ID No. 833669 (through Union Bank and Trust Company,
as Eligible Lender Trustee)

The above address shall be the Seller’s address for the purpose of receiving
notices pursuant to the Master Loan Sale Agreement.
Section 1A.
 
“Eligible Lender Trustee” shall mean:

Union Bank and Trust Company
6801 South 27th Street
P O Box 82535
Lincoln NE 68501-2535
Lender ID No. 833669

The above address shall be the Eligible Lender Trustee’s address for the purpose
of receiving notices pursuant to the Master Loan Sale Agreement.

 

 



--------------------------------------------------------------------------------



 



Section 2. Purchase and Sale of Loans. Following the date of this Adoption
Agreement, the Seller agrees to participate in the Department’s Purchase Program
for Eligible Loans made pursuant to the Federal Family Education Loan Program
under the Master Loan Sale Agreement and to deliver to the Department such Loans
in the aggregate principal amounts as evidenced by Bills of Sale executed by the
Seller and acknowledged and accepted by the Department pursuant to the Master
Loan Sale Agreement. The Seller agrees to sell to the Department and the
Department agrees to purchase from the Seller such Loans on the terms and
subject to the conditions of the Master Loan Sale Agreement as the same may be
supplemented or amended from time to time. Each of the Seller and the Department
hereby acknowledges and agrees to all terms and provisions of the Master Loan
Sale Agreement which relate to the selling of Loans which are incorporated
herein in their entirety as if such had been set forth herein in their entirety,
as the same may be supplemented or amended from time to time.
Section 3. Incorporation of Master Loan Sale Agreement. Each of the Seller, the
Eligible Lender Trustee and the Department hereby acknowledges and agrees to all
terms and provisions of the Master Loan Sale Agreement which are incorporated
herein in their entirety as if such had been set forth herein in their entirety,
as the same may be supplemented or amended from time to time.
Section 4. Governing Law. This Adoption Agreement and the rights and obligations
of the parties hereto shall be governed by and construed in accordance with
Federal law. Insofar as there may be no applicable Federal law, the internal
laws of the State of New York (without giving regard to conflicts of laws
principles other than Sections 5-1401 and 5-1402 of the New York General
Obligations Law) shall be deemed reflective of Federal law insofar as to do so
would not frustrate the purposes of any provisions of this Adoption Agreement.
[Signature Page Follows]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Adoption Agreement to be
duly executed by their respective officers hereunto duly authorized, as of the
day and year first above written.

            United Stated Department of Education
      By:   /s/ James F. Manning          Name: James F. Manning         Title:
Deputy COO Federal Student Aid        Date of Adoption Agreement: 8/14/08
(to be inserted by the Department)

National Education Loan NetWork., Inc.,
as Seller         By:   /s/ Terry J. Heimes          Name: Terry J. Heimes     
   Title: Chief Financial Officer and Treasurer        Union Bank and Trust
Company,
as Eligible Lender Trustee         By:   /s/ Jon Gross          Name: Jon Gross 
       Title: Senior Vice President     

 

 